Exhibit 10.7

FIRST AMENDMENT TO CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of September 22, 2004
(the “Agreement”) is entered into among Gevity HR, Inc., a Florida corporation
(the “Borrower”), each of the parties identified as “Guarantors” on the
signature pages hereto and Bank of America, N.A. (the “Lender”). All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).

RECITALS

        WHEREAS, the Borrower, the Guarantors and the Lender entered into that
certain Credit Agreement dated as of March 26, 2004 (as amended, the “Credit
Agreement”);

        WHEREAS, the Borrower has requested that the Lender amend certain terms
of the Credit Agreement as set forth below; and

        WHEREAS, the Lender is willing to amend certain terms of the Credit
Agreement as set forth below subject to the terms and conditions specified in
this Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

       1.        Amendments to Section 1.01.

       (a)        The definition of “Consolidated Fixed Charge Coverage Ratio”
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

          “Consolidated Fixed Charge Coverage Ratio” means, as of the last day
of each fiscal quarter of the Borrower, the ratio of (a) the sum of (i)
Consolidated EBITDAR for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) less (ii) Consolidated Capital Expenditures for such
period less (iii) Consolidated Cash Taxes for such period to (b) the sum of (i)
Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) plus (ii) to the extent permitted hereunder,
the aggregate amount paid by the Borrower during such period to repurchase the
Capital Stock of the Borrower.


       (b)        Clause (c) of the definition of “Funded Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

       (c)        all obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; provided, however, the amount of the obligations under any
letter of credit that would otherwise be considered as Funded Indebtedness
hereunder shall be reduced by the amount of cash that secures such letter of
credit, to the extent such security is permitted hereunder;

    2.        Amendment to Section 8.06. Section 8.06 of the Credit Agreement is
hereby amended by replacing the period after subclause (d) of such section with
“; and” and by adding a new subclause (e) immediately after subclause (d) of
such section to read as follows:

    (e)        after the Borrower’s delivery of satisfactory evidence to the
Lender demonstrating that the board of directors of the Borrower has authorized
the repurchase of shares of its Capital Stock, the Borrower may repurchase
shares of its Capital Stock so long as at the time of such repurchase and after
giving effect thereto, no Default or Event of Default shall exist or be
continuing.

    3.        Amendment to Section 8.11(a). Section 8.11(a) of the Credit
Agreement is hereby amended in its entirety to read as follows:

    (a)              Consolidated Net Worth. Permit Consolidated Net Worth as of
the end of any fiscal quarter of the Borrower to be less than the sum (on a
cumulative basis) of (i) eighty-five percent (85%) of the Consolidated Net Worth
as of December 31, 2003 plus (ii)(A) prior to the Borrower’s delivery of
satisfactory evidence to the Lender demonstrating that the board of directors of
the Borrower has authorized the repurchase of shares of its Capital Stock, as of
the end of each fiscal quarter of the Borrower, commencing with the fiscal
quarter ending March 31, 2004, an amount equal to 75% of Consolidated Net Income
(to the extent positive) for the fiscal quarter then ended or (B) after the
Borrower’s delivery of satisfactory evidence to the Lender demonstrating that
the board of directors of the Borrower has authorized the repurchase of shares
of its Capital Stock, as of the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending March 31, 2004, an amount equal to 40%
of Consolidated Net Income (to the extent positive) for the fiscal quarter then
ended plus (iii) 100% of the proceeds of all Equity Issuances after the Closing
Date less (iv) the amount of the Permitted Preferred Stock purchased pursuant to
Section 8.12(b).

    4.        Amendment to Section 8.11(d). Section 8.11(d) of the Credit
Agreement is hereby amended in its entirety to read as follows:

    (d)              Consolidated Fixed Charge Coverage Ratio. (i) Prior to the
Borrower’s delivery of satisfactory evidence to the Lender demonstrating that
the board of directors of the Borrower has authorized the repurchase of shares
of its Capital Stock, permit the Consolidated Fixed Charge Coverage Ratio as of
the end of any fiscal quarter of the Borrower to be less than 1.50:1.0 or (ii)
after the Borrower’s delivery of satisfactory evidence to the Lender
demonstrating that the board of directors of the Borrower has authorized the
repurchase of shares of its Capital Stock, permit the Consolidated Fixed Charge
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.20:1.0.

    5.        Effectiveness. This Agreement shall be and become effective as of
the date hereof when the Lender shall have received counterparts of this
Agreement which collectively shall have been duly executed by the Loan Parties
and the Lender.

    6.        Miscellaneous.

    (a)               The Credit Agreement (as amended hereby), and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.

    (b)               Each Guarantor (a) acknowledges and consents to all of the
terms and conditions of this Agreement, (b) affirms all of its obligations under
the Loan Documents and (c) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Loan Documents, except as expressly
modified herein.

    (c)               The Borrower and the Guarantors hereby represent and
warrant as follows:

    (i)                      Each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.


    (ii)               This Agreement has been duly executed and delivered by
the Loan Parties and constitutes each of the Loan Parties’ legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


    (iii)               No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by any Loan Party of this Agreement.


    (d)               The Loan Parties represent and warrant to the Lender that
after giving effect to this Agreement (i) the representations and warranties of
the Loan Parties set forth in Section 6 of the Credit Agreement and in each
other Loan Document are true and correct as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

    (e)               This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by telecopy shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.

    (f)               All references to the “Credit Agreement” in any Loan
Document shall hereafter be deemed a reference to the Credit Agreement as
modified hereby.

    (g)              THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        Each of the parties hereto has caused a counterpart of this Agreement to
be duly executed and delivered as of the date first above written.

BORROWER:   GEVITY HR, INC.,      a Florida corporation 
   By:     /s/ Peter C. Grabowski

--------------------------------------------------------------------------------

     Name: Peter C. Grabowski     Title: Senior Vice President and Chief
Financial Officer 
GUARANTORS:  GEVITY HR, L.P.,     a Delaware limited partnership     GEVITY HR
II, L.P.,     a Delaware limited partnership     GEVITY HR III, L.P.,     a
Delaware limited partnership     GEVITY HR IV, L.P.,     a Delaware limited
partnership     GEVITY HR V, L.P.,     a Delaware limited partnership     GEVITY
HR VI, L.P.,     a Delaware limited partnership     GEVITY HR VII, L.P.,     a
Delaware limited partnership     GEVITY HR VIII, L.P.,     a Delaware limited
partnership     GEVITY HR IX, L.P.,     a Delaware limited partnership    
GEVITY HR X, L.P.,     a Delaware limited partnership    
By:  Staff Leasing, LLC its General Partner    
By:     /s/ Gregory M. Nichols

--------------------------------------------------------------------------------

     Gregory M. Nichols     Senior Vice President, General Counsel 
   GEVITY HR XI, LLC,     a New Mexico limited liability company     
By:     /s/ Gregory M. Nichols

--------------------------------------------------------------------------------

      Gregory M. Nichols      Senior Vice President, General Counsel 
    GEVITY HR XII Corp.,      a Florida corporation    
By:     /s/ Gregory M. Nichols

--------------------------------------------------------------------------------

     Gregory M. Nichols     Senior Vice President, General Counsel 
    GEVITY HR ASO, LLC,      a Delaware limited liability company     
By:     /s/ Gregory M. Nichols

--------------------------------------------------------------------------------

      Gregory M. Nichols      Senior Vice President, General Counsel 
   STAFF LEASING, LLC,     a Delaware limited liability company    
By:     /s/ Gregory M. Nichols

--------------------------------------------------------------------------------

     Gregory M. Nichols     Senior Vice President, General Counsel 
LENDER:  BANK OF AMERICA, N. A.    
By:     /s/ Cameron Cardozo

--------------------------------------------------------------------------------

     Name: Cameron Cardoza     Title: Vice President 